Citation Nr: 1437006	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-00 181A	)	DATE
	)
	 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for papillary thyroid cancer, status post thyroidectomy.

2.  Entitlement to service connection for dissecting ascending aorta, including as secondary to papillary thyroid cancer.

3.  Entitlement to service connection for osteoarthritis of the cervical spine (neck).

4.  Entitlement to service connection for osteoarthritis of the thoracic, lumbar spine (back).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi and a September 2011 rating decision by the RO located in Albuquerque, New Mexico.  The entire file was transferred to the RO in Albuquerque, New Mexico; therefore, the Albuquerque RO is the Agency of Original Jurisdiction (AOJ) over the current appeal.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For reasons discussed more fully in the Remand section below, the issue of entitlement to service connection for a dissecting ascending aorta has been revised to reflect the additional theory of entitlement on a secondary basis.

The issues of entitlement to service connection for papillary thyroid cancer, status post thyroidectomy and entitlement to service connection for dissecting ascending aorta are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's osteoarthritis of the neck either began during or was otherwise caused by his military service.

2.  The weight of the evidence is against a finding that the Veteran's osteoarthritis of the back spine either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for osteoarthritis of the back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims of entitlement to service connection for osteoarthritis of the neck and back.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Osteoarthritis (Neck and Back)

The existence of a current disability is a part of all service connection claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Shedden, 381 F.3d at 1167.  The September 2011 VA examination established, by x-ray imaging, that the Veteran has osteoarthritis of both the neck and back, so the requirement of a current disability has been met.

As noted above, arthritis is a "chronic" disease under 38 C.F.R. § 3.309(a), so service-connection may be shown by a diagnosis during service or within the presumptive period after service or may be shown by a continuity of symptomatology after service.  Walker, 708 F.3d at 1335-39.  Here, the Veteran has not alleged, and the evidence of record does not show, that he was diagnosed with osteoarthritis during his active service or within the applicable presumptive period thereafter.  See, e.g., July 2010 VA Examination (General Medical) (discussing medical history of neck pain and back pain that the Veteran self-treated for over a decade after service and reviewing 2009 imaging studies of Veteran's spine containing first diagnostic imaging establishing a diagnosis of arthritis of the spine); see also November 1978 Separation Examination (indicating no abnormalities of neck or back).  Also, generalized complaints of neck and/or back pain do not constitute "a combination of manifestations sufficient to identify the disease entity."  38 C.F.R. § 3.303(b).  The evidence is against finding that arthritis of either the neck or back was diagnosed or manifested during service or within the presumptive period after service.

With respect to a continuity of symptomatology, the Board has already noted the absence of any documented symptoms at discharge.  The Veteran has alleged both that he went to "sick call" more than is reflected in his service treatment records and that he specifically avoided mentioning neck and back symptoms at his discharge examination to expedite his processing.  See January 2013 VA Form 9.  The Veteran's service treatment records reflect treatment of many conditions, both serious and minor.  To the extent the Veteran alleges he had continuous neck and back pain during his active service but his attempts to obtain treatment are not documented by treating medical professionals, the Board finds that his contentions are not credible.  Caluza, 7 Vet. App. at 511.  This is particularly so where the Veteran's statements to the July 2010 VA examiner indicated that his symptoms were "intermittent" at that time.  At that examination, the Veteran also indicated that his neck and back pain did not become "constant" until sometime in the 1980s.  The greater weight of the evidence is against finding a continuity of symptomatology since the Veteran's active service.  See 38 C.F.R. § 3.303(b).

As the evidence is against granting service connection under the special provisions relating to "chronic" disabilities, the Board must consider direct service connection.   Walker, 708 F.3d at 1338-39.  With a current disability already established, the evidence would need to establish an in-service injury or disease and a nexus between the current disability and that in-service event.  Shedden, 381 F.3d at 1167.

The record, including particularly service treatment records, establishes that the Veteran was involved in a 1976 motor vehicle accident that resulted in "stiffness in neck, legs & some tremors."  While the service records are silent for additional indications of neck or back trouble, including any corroboration of the alleged hard landings in helicopters, the in-service motor vehicle accident satisfies the in-service element of a direct service connection claim.  Shedden, 381 F.3d at 1167.

The only remaining element of a direct service connection claim is a nexus between the in-service injury or disease and the current disability.  Id.

The Veteran contends that his osteoarthritis of the spine is causally related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render an opinion regarding the etiology of a medical condition, particularly where there has been a delayed onset since the alleged causally related trauma, diagnosis of the condition generally requires sophisticated testing, and isolating the cause from multiple potential factors (including advanced age) requires specialized medical training, education, and/or experience.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not indicate that this Veteran has any medical training, education, or experience, so the Board finds that his opinions regarding etiology are not competent evidence in the circumstances of this case.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The only medical opinions of record regarding the etiology of the Veteran's osteoarthritis of the spine (cervical and thoracolumbar) are those of the 2011 VA examiner.  The examiner acknowledged the Veteran's contention that hard helicopter landings caused his later osteoarthritis, but also accurately noted that the only documented in-service complaints regarding neck or back symptoms related to the 1976 motor vehicle accident.  The examiner also addressed one other notation, in 1975, of hip pain, but the service records specifically indicate there was no precipitating trauma.  In addition, there was no diagnosis at the time and service records are silent for any additional complaints of hip pain during the remainder of his active service or at discharge.  After conducting a thorough examination, including review of 2009 and 2011 imaging studies of the Veteran's spine, the VA examiner opined that the current osteoarthritis of the neck and back was, less likely than not, related to the in-service injuries and complaints.  The VA examiner explained that "[t]here is only a single presentation in the SMRs for neck symptoms and likewise there is no record of the L hip or legs conditions being chronic hence there is no pathophysiologic basis" for finding a causal nexus between the current neck and back conditions and in-service events.

The Board finds the 2011 VA examiner's opinion to be supported by the facts and to be well-reasoned.   Therefore, the Board finds the opinion persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, post-service records indicate that the Veteran did not seek post-service medical treatment for neck or back pain until over two decades after leaving the service which, particularly in light of the examiner's opinion, weighs against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment as negative evidence).  

There is no other competent opinion evidence on this issue, either for or against the claim.  Because the only competent evidence regarding etiology is against the claim and the Board finds that evidence persuasive, the criteria for a direct service connection claim have not been met.  Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for for osteoarthritis of the cervical spine (neck) and for osteoarthritis of the thoracic, lumbar spine (back) are denied.

Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to in-service injuries, medical treatment, and any private or other medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in August 2011 prior to the initial adjudication in September 2011 of his claims of entitlement to service connection for osteoarthritis of the neck and back.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), therefore the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements supportive of the Veteran's claims.  The Veteran has not identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  As discussed above, the Veteran has had multiple VA examinations including, most recently, a September 2011 examination to specifically address issues relevant to the claims decided above, including specifically the etiology of his osteoarthritis of the neck and back.  The September 2011 examination and opinion is adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for osteoarthritis of the cervical spine is denied.

Entitlement to service connection for osteoarthritis of the thoracic, lumbar spine is denied.


REMAND

The Veteran alleges in his July 2008 VA Form 21-526 that he was exposed to ionizing radiation when radar equipment on an aircraft was activated while he was in close proximity and, further, that this exposure to radiation caused his thyroid cancer and his dissecting ascending aorta.  See also January 2010 VA Form 9.

The Board briefly notes that the provisions relating to ionizing radiation do not appear to be applicable to the Veteran's claim.  He has not alleged that he participated in any "radiation-risk activity" and the record is against finding that he did.  See 38 C.F.R. § 3.309(d) (defining various terms relevant to claims based on exposure to ionizing radiation); see also 38 C.F.R. § 3.311.  The evidence of record is also positively against finding that the Veteran was otherwise exposed to ionizing radiation.  See, e.g., February 2009 Department of the Navy Letter (documenting fruitless search for records of exposure to ionizing radiation).  The Veteran has specifically alleged exposure to radiation from radar equipment, but such radiation is non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69 (1997).  While the Veteran contends otherwise, he has cited no evidence to support his contention and, as noted, all the available evidence and authority is against his contention.  Therefore, the Board finds it unnecessary to remand for any development specifically related to claims based on exposure to ionizing radiation.

However, despite the apparent inapplicability of the special provisions relating to exposure to ionizing radiation, the Board must also consider direct service connection based on exposure to non-ionizing radiation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran has not had a VA examination with respect to the etiology of his papillary thyroid cancer and dissecting ascending aorta, including whether either of those conditions are related to alleged radiation exposure during his active service.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The medical records establish that the Veteran had papillary thyroid cancer and a dissecting ascending aorta, that he was treated for both of those conditions, and that he continues to suffer debilitating effects related to those conditions and the treatment for them.  A current disability is established.

The Veteran has testified that he was exposed to radiation from a nearby aircraft and he has submitted several statements from fellow service-members corroborating his version of in-service events.  See November 2009 and November 2011 "Buddy" Statements.  In combination, the Board finds this evidence sufficient to establish that he was in a hangar, near an aircraft, when the aircraft's radar was activated.  The in-service element of McLendon is also satisfied.

The Veteran believes his papillary thyroid cancer and a dissecting ascending aorta (and current residuals of treatment therefore) are associated with the radar exposure.  In support of his contention, he has stated that physicians have specifically told him that his thyroid cancer was likely related to the in-service radiation exposure.  See January 2010 VA Form 9; August 2013 Hearing Transcript.  The Veteran also has submitted an internet printout suggesting that radar exposure of the type at issue may cause cancer.  See February 2012 Submission from Veteran.  Giving the Veteran the benefit of the doubt, this evidence is sufficient to meet the "low threshold" of McLendon.  20 Vet. App. at 81-86; see also Rucker, 10 Vet. App. at 72-74 (reviewing medical literature and finding the claim of radar-induced cancer "adequate to meet the threshold test of plausibility").  Because the record contains no opinion regarding whether the Veteran's conditions were caused by the described in-service event, a remand for an examination to assess the etiology of the Veteran's papillary thyroid cancer and dissecting ascending aorta is warranted.  McLendon, 20 Vet. App. at 81-86; see also Gilbert, 1 Vet. App. at 53-56 (Veterans entitled to the benefit of the doubt).

With respect to the dissecting ascending aorta, the Veteran alleged in an August 2008 statement that his aorta was weakened by his thyroid cancer or the treatment of that cancer.  In the context of this case, this is sufficient to raise a secondary service connection claim if it is determined that his thyroid cancer is service-connected, i.e. that it was caused by an in-service event such as the exposure to radar.  38 C.F.R. § 3.310(b).  Therefore, the Board will also remand with instructions to obtain an opinion regarding whether the Veteran's thyroid cancer either caused or aggravated his dissecting ascending aorta.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his papillary thyroid cancer and dissecting ascending aorta.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and performing the examination, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's papillary thyroid cancer was incurred in or as the result of his active duty service?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's dissecting ascending aorta was incurred in or as the result of his active duty service?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's dissecting ascending aorta, including any residuals of the condition or treatment therefore, was or is caused by the Veteran's papillary thyroid cancer or the treatment therefore?

d.  If the examiner provides negative responses to (b) and (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's dissecting ascending aorta, including any residuals of the condition or treatment therefore, was or is aggravated by the Veteran's papillary thyroid cancer or the treatment therefore?

The examiner should expressly address the Veteran's contention that exposure to radiation from radar and electronic warfare equipment caused both his papillary thyroid cancer and his dissecting ascending aorta.  The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for papillary thyroid cancer and for dissecting ascending aorta.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


